Citation Nr: 9900907	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include consideration of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Edmond Collett, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a rating decision dated in September 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The veteran presented testimony at a hearing before the 
undersigned Board member in August 1998.


REMAND

The veteran claims entitlement to nonservice-connected 
pension benefits.  The most recent VA examination was in June 
1994.  Also, the record reflects several disabilities, which 
have not been evaluated for rating purposes.

Additionally, at his August 1998 Board hearing, the veteran 
stated that he was previously in receipt of Social Security 
Administration benefits, but that these benefits had been 
terminated.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran includes obtaining medical records 
and medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records, which have not been obtained 
previously.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  Any 
records received should be associated 
with the claims folder.  The attention of 
the SSA should be respectfully invited to 
38 U.S.C.A. § 5106.

3.  After the above development has been 
completed, but in any event, the veteran 
should be provided a VA general medical 
examination to determine the current 
nature and extent of all currently 
present disabilities.  All manifestations 
of current disability should be 
described, and the examiner should 
provide an opinion concerning the impact 
of each disability on the veterans 
ability to work, to include an opinion as 
to whether the disabilities are 
sufficient in combination to preclude the 
veteran from working.  The rationale for 
all opinions expressed should also be 
provided.  All indicated studies should 
be performed, and the claims folder must 
be made available to the examiner for 
review prior to the examination.  

4.  The RO should also arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the nature and 
extent of any psychiatric disorders 
present.  All indicated tests or studies 
should be performed.  The psychiatrist 
should use the criteria of DSM-IV.  If a 
psychiatric disability is identified, the 
examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veterans psychiatric 
disability, to include whether it renders 
the veteran unemployable.  All indicated 
tests or studies should be performed.  
The claims file must be made available to 
and reviewed by the psychiatrist prior to 
the examination.  The rationale for all 
opinions expressed should be explained.

5.  The RO should also arrange for a VA 
orthopedic examination of the veteran by 
an orthopedist to determine the current 
extent of his arthritis, and any other 
currently present orthopedic 
disabilities.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
also indicate whether there is objective 
evidence of pain on motion and should 
specifically identify all functional 
impairment due to pain.  To the extent 
possible, the examiner should assess the 
degree of any pain present.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups) or on repeated use, 
and express this in terms of additional 
degrees of limitation of motion during 
flare-ups or repeated use.  If this is 
not feasible, the physician should so 
state.  The physician should also provide 
an opinion concerning the impact of the 
orthopedic disabilities on the veterans 
ability to work.  The claims file must be 
made available to and reviewed by the 
examining physician prior to the 
examination of the veteran.  The 
rationale for all opinions expressed 
should be explained.

6.  The veteran should be scheduled for a 
special VA cardiovascular examination to 
ascertain the current severity of any 
cardiovascular disability found, to 
include low blood pressure and varicose 
veins.  The physician should also provide 
an opinion concerning the impact of the 
cardiovascular disabilities on the 
veterans ability to work.  The claims 
file must be made available to and 
reviewed by the examining physician prior 
to the examination of the veteran.  The 
rationale for all opinions expressed 
should be explained.

7.  The veteran should be scheduled for a 
special VA neurological examination to 
ascertain the current severity of any 
neurological disability found, to include 
a seizure disorder.  The neurologist 
should also provide an opinion concerning 
the impact of the neurological 
disabilities found on the veterans 
ability to work.  The claims file must be 
made available to and reviewed by the 
examining physician prior to the 
examination of the veteran.  The 
rationale for all opinions expressed 
should be explained.

8.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

9.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to report 
for the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.

10.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue of entitlement to 
a permanent and total disability rating 
for pension purposes, to include 
consideration of 38 C.F.R. § 3.321(b)(2).  
In addressing this issue, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. §§  4.40, 4.45, 
and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
